Title: To Benjamin Franklin from Patience Wright, [after 7 March 1777]
From: Wright, Patience
To: Franklin, Benjamin


My Honoured Friend,
Merch [After March 7, 1777]
With the most hearty Love and confidenc in your Friendship, Mr. S has deservedly Recomended himself to his Contry and to your Service.
Things now are in a fare way of Coming into a Self preserving and Self Cure way. They will now with a littel of your assistance soon work their own way. The Spirit of honest Englishmen seem to git the art of thinking Properly and much now desposd to act so, if they knew what way was best. Ther is wise and great men in England, who are Ready to Serve their Contry with your Wise Council and Some few others. In a few month, you may have Peace and happiness Restord to both of our unhappy Contrys. The gentlmen of Property from the Iland of Jemaca have com to a Resolution to Stand by america in consequence of which gov. Keath and the admaral Gayton are Call’d hom, and NOW is the tim to Say before the People in England that Express order went out to them at Jemaica to Seze the Vessls belonging to amerrica and take thes Property, Some Months before any actt of Parlement was made for the Same. The ordr went out in feby 4th 1775 the Actts Past the Season after the metereal Cercumstanc has not allaramd the Court what makes the Ministry Keep Platt From Coming to a triall for fear of those profs comng out to the merchants and Peopel of England.
I have had the Honor to be Informd by one of the gov Council whose Intrest and health Both oblige him to own truth. You Sir are humbley Requested to urge this matter by a lette to or letters Importing what your wisdom Shall think Best. Truth Careys the Vcitory. The Peopels have been told that America Sizd the West India Property first, which was not So. But facts Properly to be Stated by you to the merchants with a demand for those Prisoners will Stope the Bosted Pride of taking up Sylas Deen and Dotr. Frankling for treason. As John the Paintor is to give Dignity to great Britian by his Discoveris he is to live to Confess Crimes nevr Comitted.
But as the Barer may Properly be said to come to You as an asistane Sent from God to Relieve mankind and to Carey on the great work of his Providence-
Your arival at Phila was in good TIME. Your arival is in good TIME ALSO. My dream is out now this 1777 will Bring the ways of god more Clear to Man and Prove that women are usful and may be admitted into the Bond of usful Friendship wher the good of all men are Concernd. Inclosd is a pamplet Intitld a Patrott King which Pleas to Read as also a news Pappe with Mr. Wilks Speach, wherein Mr. Platt Case is taken up in the house Comons by him and the Peopel now begin to feal thir fooly in so long Shamefuly looking upon one another. A letter to Sir Charls Asgall on the afairs of STOCKS, a Letter from The Emperor Germany or Some truths Properly Stated to the alldmen in London And a Letter to Ld. Temple or Gorge Germain would at this time have a blessed good efect. Your own head and heart will Direct you to write to me Inclosd with proper direction which way I Cane the most honestly and most heartly Serve you by Serrving old England. We Both Know London and wish well to mankind we have had many agreable Chatt on Publick afairs we well know what we can do and know of a truth that the great God has made us useful to our Contry.
Majr Labilear has Seven hundred men who have not bowd down to Baäll and I have nere five hundred in my Congregation, whose weight in the Scaile, and propely derected will turn the balanc of Power much in old Englands favour yet.
You will find our friend the Barer of this a Stedy will Informd man whose Prudence and throw Knowledge of England and Amerrica will most Scartanly make him a object of your Cear and Confidenc you want Such a man we send him to you. We send him with a head and heart Evry way qualified to be useful in your trad, in your Countng house or at your Desk in almost any Capacity he will most faithfully Serve you and as you have Buseniss very Plenty We beg you for your own Sake as well as for us that the moment he arives you put a penn in his hand and a few gunies in his Pocket and in 3 weeks time you will See the good effects of his Politicall Skill, which from undeniable Proffts [Proofs] is good. I need not urge any thing to you who I am So well Convincd want no Spurr to great actions, only I wish to Shew you our good will and help the Glorious Cause which may god Bless and Bless you with long life and meny happy years to live and enjoy the Blessings you have so gloriously defended and assisted to Posterity. Our hearts are warm for you we are tiptoe to Come to you and we Expect in July to See you Come in the Name of the Lord of host and gidion.
There is 23 more unhapy Prisoner at Portsmout and gosport and the Same perdiecterment of Mr. Platt they wish to Know what to hope from you. For gods Sake have Compasion on those Stranger whos Property is all taken from them and they in Iorns No one to Comfort them, and it is not in the powe of the People to help them without You. You must be our Delivier our Salvation depends on you and you Sir have it in your Powr to Set us all in order. You may Set us all to work in Evry mans own way to help Each other to the good of the Whole which is the Prayr of your old faithful Servnt
Patience Lovell

The Bearer will inform you how these Prisoners, or any that shall be hereafter may be set at Liberty by a Letter, from some Publick Man to Public Men informing them that they may depend on Retaliation.

 
Endorsed: Mrs. Wright.
